Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

This STOCK ESCROW AGREEMENT, dated as of November 10, 2020 (“Agreement”), by and
among NATURAL ORDER ACQUISITION CORP., a Delaware corporation (“Company”) and
the initial shareholders listed on the signature pages hereto (collectively, the
“Initial Shareholders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New
York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
November 10, 2020 (“Underwriting Agreement”), with Chardan Capital Markets, LLC
and Barclays Capital Inc. acting as representatives (the “Representatives”) of
the several underwriters (collectively, the “Underwriters”), pursuant to which,
among other matters, the Underwriters have agreed to purchase 20,000,000 units
(“Units”) of the Company, plus an additional 3,000,000 Units if the Underwriters
exercise their over-allotment option in full. Each Unit consists of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
one warrant, with each warrant entitling the holder thereof to purchase one-half
of one share of the Common Stock at an exercise price of $11.50 per share, all
as more fully described in the Company’s final Prospectus, dated November 10,
2020 (“Prospectus”), comprising part of the Company’s Registration Statement on
Form S-1 (File No. 333-249458) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on November 10, 2020 (“Effective
Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their “founder shares” (as defined in the Prospectus), as set
forth opposite their respective names on Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Initial Shareholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Deposit of Escrow Shares. On or prior to the date hereof, each of the Initial
Shareholders delivered to the Escrow Agent certificates representing such
Initial Shareholder’s respective Escrow Shares, together with applicable share
powers, to be held and disbursed subject to the terms and conditions of this
Agreement. Each of the Initial Shareholders acknowledges that the certificate
representing such Initial Shareholder’s Escrow Shares is legended to reflect the
deposit of such Escrow Shares under this Agreement.

 



 

 

 

3. Disbursement of the Escrow Shares.

 

3.1 The Escrow Agent shall hold the Escrow Shares during the period (the “Escrow
Period”) commencing on the date hereof and (i) for 50% of the Escrow Shares,
ending on the earlier of (x) six months after the date of the consummation of
the Company’s initial business combination (as described in the Registration
Statement, hereinafter a “Business Combination”) and (y) the date on which the
closing price of the Common Stock equals or exceeds $12.50 per share (as
adjusted for stock splits, stock dividends, stock capitalizations,
reorganizations and recapitalizations) for any 20 trading days within any
30-trading day period following the closing of the Company’s initial Business
Combination and (ii) for the remaining 50% of the Escrow Shares, ending six
months after the date of the closing of an initial Business Combination. The
Company shall promptly provide notice of the consummation of a Business
Combination to the Escrow Agent. Upon completion of the Escrow Period, the
Escrow Agent shall disburse such amount of each Initial Shareholder’s Escrow
Shares (and any applicable share power) to such Initial Shareholder; provided,
however, that if the Escrow Agent is notified by the Company pursuant to Section
6.7 hereof that the Company is being liquidated at any time during the Escrow
Period, then the Escrow Agent shall promptly destroy the certificates
representing the Escrow Shares; provided further, however, that if, after the
Company consummates an initial Business Combination, the Company (or the
surviving entity) subsequently consummates a liquidation, merger, stock exchange
or other similar transaction which results in all of the shareholders of such
entity having the right to exchange their shares of Common Stock for cash,
securities or other property, then the Escrow Agent will, upon receipt of a
notice executed by the Chairman of the Board, Chief Executive Officer or other
authorized officer of the Company, in form reasonably acceptable to the Escrow
Agent, certifying that such transaction is then being consummated or such
conditions have been achieved, as applicable, release the Escrow Shares to the
Initial Shareholders. The Escrow Agent shall have no further duties hereunder
after the disbursement or destruction of the Escrow Shares in accordance with
this Section 3.1.

 

3.2 Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 3,000,000 Units of the Company
in full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), the Initial Shareholders agree that the Escrow Agent
shall return to the Company for cancellation, at no cost, the number of Escrow
Shares held by the Initial Shareholders listed on Exhibit B determined by
multiplying (a) the product of (i) 750,000 multiplied by (ii) a fraction, (x)
the numerator of which is the number of Escrow Shares held by each such holder,
and (y) the denominator of which is the total number of Escrow Shares, by (b) a
fraction, (i) the numerator of which is 3,000,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 3,000,000. The Company shall promptly
provide notice to the Escrow Agent of the expiration or termination of the
Underwriters’ over-allotment option and the number of Units, if any, purchased
by the Underwriters in connection with their exercise thereof.

 

4. Rights of Initial Shareholders in Escrow Shares.

 

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letters
(as defined below) described in Section 4.4 hereof and except as herein
provided, the Initial Shareholders shall retain all of their rights as
shareholders of the Company during the Escrow Period, including, without
limitation, the right to vote such shares.

 

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Initial Shareholders, but all dividends payable in
stock or other non-cash property (“Non-Cash Dividends”) shall be delivered to
the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the term “Escrow Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

 



2

 

 

4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (1) to any persons or entities (including
their affiliates and stockholders) participating in the private placement of the
“private warrants” (as defined in the Prospectus), and officers, directors,
stockholders, employees and members of the Initial Shareholders and their
respective affiliates, (2) amongst the Initial Shareholders (including, to the
extent the Initial Shareholders are entities, to such entity’s members,
partners, stockholders or other equity holders) or to the Company’s officers,
directors and employees, (3) if any Initial Shareholder is an entity, as a
distribution to its partners, stockholders, or members upon its liquidation, (4)
by bona fide gift to a member of the Initial Shareholder’s (or its permitted
transferee’s) immediate family or to a trust, the beneficiary of which is the
Initial Shareholder (or its permitted transferee) or a member of the Initial
Shareholder’s (or its permitted transferee’s) immediate family, for estate
planning purposes, (5) by virtue of the laws of descent and distribution upon
death, (6) pursuant to a qualified domestic relations order, (7) by certain
pledges to secure obligations incurred in connection with purchases of the
Company’s securities, (8) by private sales at prices no greater than the price
at which the founder shares were originally purchased or (9) for the
cancellation of up to 750,000 shares of Common Stock subject to forfeiture to
the extent that the Underwriters’ over-allotment is not exercised in full or in
part or in connection with the consummation of the Company’s initial business
combination, in each case (except for clause 9 or with the Company’s prior
consent) where such permitted transferee agrees to the terms of this Agreement
and the Insider Letter (as defined below).

 

4.4 Insider Letters. Each of the Initial Shareholders has executed a letter
agreement with the Representatives and the Company, dated as indicated on
Exhibit C hereto, and the form of which is filed as an exhibit to the
Registration Statement (“Insider Letter”), respecting the rights and obligations
of such Initial Shareholder in certain events, including but not limited to the
liquidation of the Company.

 

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

 

3

 

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
90 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.

 

6.2 Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that each of the Representatives is a third party beneficiary of
this Agreement and this Agreement may not be modified or changed without the
prior written consent of the Representatives.

 

6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns; provided, that the Escrow Agent may not assign this
Agreement without the prior written consent of the Company.

 



4

 

 

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, or by e-mail as described below, and shall
be deemed given when so delivered personally or by e-mail or, if mailed or sent
by private national courier service, two days after the date of mailing or the
date of delivery to the private national courier service, as follows:

 

If to the Company or a Shareholder, to: 

 

Natural Order Acquisition Corp.

30 Colpitts Road

Weston, MA 02493

Attn: Paresh Patel

Email: paresh@sandcapllc.com

Email: marc@natorac.com

 

Copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso, Esq.
Email: gcaruso@loeb.com

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Douglas Reed

Email: fwolf@continentalstock.com

Email: dreed@continentalstock.com

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

Chardan Capital Markets LLC
17 State Street, 21st Floor
New York, NY 10004
Attn: George Kaufman
Email: gkaufman@chardancm.com

 

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Attn.: Andrew Garcia

Email: andrew.garcia@barclays.com

 

and:  Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Derek J. Dostal

Email: derek.dostal@davispolk.com

 

5

 

 

The parties hereto consent to the delivery of notices or other communication by
electronic transmission at the e-mail address set forth below the respective
party’s name in Section 6.6 hereto. To the extent that any notice given by means
of electronic transmission is returned or undeliverable for any reason, the
foregoing consent shall be deemed to have been revoked until a new or corrected
e-mail address has been provided, and such attempted electronic notice shall be
ineffective and deemed to not have been given. Each party agrees to promptly
notify the other parties of any change in its e-mail address, and that failure
to do so shall not affect the foregoing. The parties may change the persons and
addresses to which the notices or other communications are to be sent by giving
written notice to any such change in the manner provided herein for giving
notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

 

[Signature Page Follows]

 

6

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  COMPANY:       NATURAL ORDER ACQUISITION CORP.       By: /s/ Paresh Patel    
Name: Paresh Patel     Title: President and Chief Executive Officer        
CONTINENTAL STOCK TRANSFER & TRUST COMPANY       By: /s/ Douglas Reed     Name:
Douglas Reed     Title: Vice President         INITIAL SHAREHOLDERS:      
NATURAL ORDER SPONSOR LLC       By: /s/ Marc Volpe     Name: Marc Volpe    
Title: Chief Financial Officer

 

  By: /s/ Jaspaul Singh   Name: Jaspaul Singh         By: /s/ Max Bazerman  
Name: Max Bazerman         By: /s/ Gene Baur   Name: Gene Baur         By: /s/
Marc Volpe   Name: Marc Volpe

 

[Signature Page to Escrow Agreement]

 

7

 

 

EXHIBIT A

 

Initial Shareholders; Escrow Shares

 

Name of Initial Shareholders*  Number
of Shares  Date of
Insider Letter Natural Order Sponsor LLC   5,650,000   November 10,2020 Jaspaul
Singh   35,000   November 10,2020 Max Bazerman   25,000   November 10,2020 Gene
Baur   25,000   November 10,2020 Marc Volpe   15,000   November_10,2020

 

A-1

 

 

EXHIBIT B

 

Escrow Shares subject to cancellation

 

Natural Order Sponsor LLC – 750,000

 

B-1

 

 

EXHIBIT C

Insider Letter(s)

 

Insider Letter by and between the Company, Natural Order Sponsor LLC, Chardan
Capital Markets LLC and Barclays Capital Inc., dated November 10, 2020.

 

 

 

C-1

 

 

 